Citation Nr: 1031225	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  10-12 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for chronic 
intestinal amebiasis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for degenerative joint 
disease of the knees.

4.  Entitlement to service connection for residuals of yellow 
fever.

5.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

6.  Entitlement to service connection for allergic rhinitis.

7.  Entitlement to service connection for renal necrosis, to 
include as secondary to service-connected chronic intestinal 
amebiasis.

8.  Entitlement to service connection for urosepsis, to include 
as secondary to service-connected chronic intestinal amebiasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from October 1942 
to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an increased disability rating for the Veteran's 
service-connected intestinal amebiasis.  That rating decision 
also denied service connection for the disabilities claimed 
above.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues involving rating the Veteran's service-connected 
amebiasis, as well as service connection for GERD and urinary 
tract disorders, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There are current medical diagnoses of hypertension, allergic 
rhinitis, and degenerative joint disease of the knees.

2.  There is no evidence of any current disability as a residual 
of yellow fever.

3.  Service treatment records do not reveal any complaints, or 
diagnosis, of hypertension, allergic rhinitis, degenerative joint 
disease, or yellow fever during service.  

4.  There is no evidence linking any current claimed disability, 
including hypertension, allergic rhinitis, and degenerative joint 
disease of the knees, to active service or any service-connected 
disability.

5.  There is no evidence showing that hypertension, degenerative 
joint disease (arthritis), or yellow fever became manifest to a 
degree of 10 percent within the first year of separation from 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not 
met. 38 U.S.C.A.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2009)); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2002).

2.  The criteria for service connection for degenerative joint 
disease of the knees are not met. 38 U.S.C.A.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 
2009)); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).

3.  The criteria for service connection for disability as the 
residual of yellow fever are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2002).

4.  The criteria for service connection for allergic rhinitis are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in a letter 
dated November 2008.  This notice substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim, the 
relative duties of VA and the claimant to obtain evidence, and 
the requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has obtained service treatment records, and VA treatment 
records.  VA has also assisted the appellant in obtaining 
evidence, and afforded him the opportunity to present written 
statements and evidence.  

With respect to the veteran's claims for service connection, the 
duty to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, the Veteran has not been 
provided VA examinations in order to determine whether any 
hypertension, degenerative joint disease, yellow fever residuals, 
and/or allergic rhinitis are related to his military service.  
Nevertheless, no examination is required.  Such development is to 
be considered necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that the 
veteran had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, and 
(3) indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  There is 
no medical evidence of record showing that the Veteran had a 
diagnosis of any the claimed disabilities in service or that any 
claimed disorder may be related to any event in service.  
Additionally, there is no known outstanding evidence to be 
obtained, either by VA or the veteran.  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.



II.  Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

Hypertension and arthritis may be presumed to have been incurred 
during active military service if they become manifest to a 
degree of 10 percent within the first year following active 
service.  Yellow fever is a tropical disease which may be 
presumed to have been incurred during active military service if 
it becomes manifest to a degree of 10 percent within the first 
year following active service or during a medically recognized 
incubation period.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310 (2002).  Any 
additional impairment of earning capacity resulting from a 
service- connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In a letter dated August 2008, the Veteran submitted his current 
claim for service connection for a number of disabilities.  He 
specifically indicated cholera and the residuals of cholera along 
with yellow fever and the residuals of yellow fever as some of 
the disabilities he was claiming service connection for.  Cholera 
is a bacterial infection of the gastrointestinal tract with 
resulting symptoms.  The service treatment records reveal that 
the Veteran was hospitalized for gastrointestinal symptoms during 
service and that he was ultimately diagnosed with amebiasis, a 
parasitic infection of the gastrointestinal tract.  There is no 
evidence that the Veteran had cholera during service, and service 
connection has been established for amebiasis at a noncompensable 
(0%) disability rating effective since 1946.  The RO has 
recharacterized these claims as relating to the service-connected 
amebiasis rather than cholera.  

The Veteran served on active duty in the Army Air Corps during 
World War II.  He served as a military policeman from October 
1942 to November 1945.  He had service in the Asian-Pacific 
Theater.  Service treatment records reveal that he was 
hospitalized for complaints of epigastria and stomach pain 
beginning in November 1944.  This was after he had overseas 
service in the Southwest Pacific area for approximately 10 
months.  Service treatment records reveal he was hospitalized for 
6 months.  No genitourinary symptoms were noted and no history of 
yellow fever was indicated.  A May 1945 service hospital record 
indicated a diagnosis of chronic moderate spastic colitis 
probably secondary to amoebic infection.  

In November 1945, separation examination of the Veteran was 
conducted.  The examination report indicated a history of 
hospitalization for "stomach trouble diagnosed as ulcers of the 
stomach."  However, no current symptoms or disability of the 
stomach was indicated as being present at the time of 
examination.  Urinalysis was negative for any abnormality and the 
Veteran's genitourinary system was evaluated as being "normal." 
His blood pressure was 128/70 and his cardiovascular system was 
also evaluated as being normal.  

A VA hospital summary reveals that the Veteran was hospitalized 
for treatment for 15 days in April 1977.  This record reveals a 
diagnosis of minimal cervical osteoarthritis and a history of 
hypertension.  

VA outpatient treatment records dating from 2000 to the present 
have been obtained.  These records reveal current diagnoses of 
hypertension, degenerative joint disease, and allergic rhinitis.  
A February 2000 treatment record indicates that the Veteran's 
blood pressure was well controlled on medication.  A December 
2000 record reveals complaints of arthritis, stomach gas, and 
normal blood pressure readings when his blood pressure was taken 
at home.  An August 2004 outpatient treatment record reveals 
diagnosis including:  diarrhea and nausea being treated 
symptomatically; hypertension with a blood pressure reading of 
121/62; degenerative joint disease; and allergic rhinitis.  

In August 2004 an aid and attendance examination was conducted by 
a private physician.  Diagnoses of degenerative joint disease and 
hypertension were indicated on the examination report.  
Subsequent VA treatment records continue to list diagnoses of 
hypertension, degenerative joint disease, and allergic rhinitis.  

In his August 2008 letter, the Veteran listed the disabilities he 
claimed service connection for without providing any additional 
information.  In his March 2009 Notice of Disagreement (NOD) he 
generally indicated his belief that his service treatment records 
contained documentation of evidence of all the disabilities he 
was claiming service connection for.  As indicated above, this is 
not the case.  

The Veteran's daughter submitted letters in October 2008.  In 
these letters she asserts that the Veteran was rated permanently 
and totally disabled for pension purposes by VA since 1955 to 
include disabilities of hypertension and arthritis.  However, the 
record reveals that this finding was not made until a July 1977 
RO rating decision. 

A.  Hypertension

The Veteran claims service connection for hypertension.  He 
generally asserts that he has this disability as a result of 
active service.  The medical evidence establishes that he has a 
current diagnosis of hypertension, which is presently fairly well 
controlled with medical treatment.  The medical evidence of 
record reveals a history of hypertension dating back to 
approximately 1977, over three decades after the Veteran 
separated from service.  Despite his assertions to the contrary, 
there is no medical evidence of elevated blood pressure readings 
during service and no evidence of a diagnosis of hypertension 
during service or within the first year after he separated from 
service.  His assertions about having hypertension during service 
are not credible in light of the contemporaneous medical evidence 
of record.  There is no evidence linking his present hypertension 
to service, or any of his service-connected disabilities.  Simply 
put, the credible evidence of record shows that the Veteran had 
normal blood pressure on separation examination and that he was 
diagnosed with hypertension decades after service.  The 
preponderance of the evidence is against the claim for service 
connection for hypertension.  There is no doubt to be resolved 
and service connection is not warranted.  

B.  Degenerative Joint Disease

In his August 2008 letter the Veteran generally claimed service 
connection for degenerative joint disease (arthritis) and then, 
more specifically, also claimed service connection for 
degenerative joint disease of the knees.

The medical evidence establishes that the Veteran has a current 
diagnosis of degenerative joint disease.  An August 2004 VA 
treatment record indicates a diagnosis of degenerative joint 
disease.  A May 2007 VA treatment record specifically indicates a 
diagnosis of degenerative joint disease of the knees.  Despite 
the Veteran's assertions to the contrary, there is no medical 
evidence of any injury during service and no evidence of a 
diagnosis of arthritis during service or within the first year 
after he separated from service.  His assertions about having 
degenerative joint disease during service are not credible in 
light of the contemporaneous medical evidence of record.  There 
is no evidence linking his present degenerative joint disease to 
service, or to any of his service-connected disabilities.  Simply 
put, the credible evidence of record shows that the Veteran had 
normal musculoskeletal evaluation on separation examination and 
that he was diagnosed with degenerative joint disease decades 
after service.  The preponderance of the evidence is against the 
claim for service connection for degenerative joint disease of 
the knees.  There is no doubt to be resolved and service 
connection is not warranted.  

C.  Yellow Fever

The Veteran claims that he had yellow fever during service and 
that he currently warrants service connection for a resulting 
residual disability.  There is no evidence of record showing that 
the Veteran has ever had yellow fever.  The service treatment 
records are negative for any diagnosis of yellow fever.  The 1945 
service hospital records specifically indicate a negative history 
of yellow fever.  Except for the Veteran's unsupported assertion, 
there is simply no evidence that the Veteran has ever had yellow 
fever or that he currently has any disability that is a residual 
of this disease.  

"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The preponderance of the evidence is against the claim for 
service connection for yellow fever.  There is no doubt to be 
resolved and service connection is not warranted.  


D.  Allergic Rhinitis

The Veteran claims that he warrants service connection for 
allergic rhinitis.  The recent VA treatment records do reveal 
diagnoses of this disability.  However, there is no evidence of a 
diagnosis of this disability during service.  On separation 
examination his ears, nose, and throat were noted to be free of 
abnormalities.  The evidence of record establishes that the 
Veteran has a current diagnosis of allergic rhinitis made decades 
after service.  

There is no evidence of this disability during service and no 
credible evidence linking the current disability to service.  The 
preponderance of the evidence is against the claim for service 
connection for allergic rhinitis.  There is no doubt to be 
resolved and service connection is not warranted.


ORDER

Service connection for hypertension is denied.

Service connection for degenerative joint disease of the knees is 
denied.

Service connection for the residuals of yellow fever is denied.

Service connection for allergic rhinitis is denied.


REMAND

The Veteran claims entitlement to an increased disability rating 
for his service-connected amebiasis.  In July 2010, the Veteran's 
representative asserted that this disability had increased in 
severity since the last VA Compensation and Pension examination 
and requested that the claim be remanded for another examination.

The Veteran also claims entitlement to service connection GERD.  
Recent VA treatment records do show complaints of various 
digestive symptoms including: stomach pain, epigastria pain, gas 
bloating, diarrhea, and nausea.  The Veteran is service-connected 
for amebiasis, a digestive tract disorder.  It is unclear if 
these symptoms are related to that disability, or warrant 
consideration in relation to either the claim for an increased 
rating or for service connection.  Accordingly, another 
Compensation and Pension examination is warranted.

The Veteran also claims entitlement to service connection for 
urinary tract disorders; specifically, renal necrosis and 
urosepsis.  Recent VA treatment records do reveal the presence of 
urinary tract disorders such as urinary tract infections, and 
microhematuria.  Since the Veteran is service-connected for 
amebiasis, it is prudent to obtain a Compensation and Pension 
examination to determine if any of the current urinary tract 
symptoms are related to the service-connected disability.   

When the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Obtain complete copies of all of the 
Veteran's VA medical treatment records for 
the period of time from January 2008 to the 
present.  

2.  Schedule the Veteran for the appropriate 
VA examination for digestive tract disorders.  
The report of examination should include a 
detailed account of all manifestations of 
digestive tract disorders found to be 
present.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.  The examiner should indicate a 
diagnosis of all current digestive tract 
disorders found to be present and express an 
opinion as to the etiology of any disorders 
diagnosed.  

*	Specifically, is it as least as likely 
as not (50% or greater probability) 
that any current digestive tract 
disorder, or symptoms, are related to 
service, or caused by the service-
connected amebiasis, or the symptoms 
treated during active service?

The report of examination must include a 
complete rationale for all opinions expressed 
and must specifically discuss any evidence of 
record inconsistent with the conclusions 
reached.  The entire claims folder and a copy 
of this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.

3. Schedule the Veteran for the appropriate 
VA examination for urinary tract disorders.  
The report of examination should include a 
detailed account of all manifestations of 
urinary tract found to be present.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
The examiner should review the VA treatment 
records showing symptoms of urinary tract 
infections and microhematuria.  The examiner 
should indicate a diagnosis of all current 
urinary tract disorders found to be present 
and express an opinion as to the etiology of 
any disorders diagnosed.  

*	Specifically, is it as least as likely 
as not that any current urinary tract 
disorder tract disorder or symptoms are 
related to service, or caused by the 
service-connected amebiasis, or related 
to the symptoms treated during active 
service?

*	Is there any additional impairment of 
earning capacity resulting from the 
service-connected amebiasis and its 
affect on any current urinary tract 
disorder?

The report of examination must include a 
complete rationale for all opinions expressed 
and must specifically discuss any evidence of 
record inconsistent with the conclusions 
reached.  The entire claims folder and a copy 
of this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.

4.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  If 
the medical examination reports do not 
include adequate responses to the opinions 
requested, they must be returned for 
corrective action.  38 C.F.R. § 4.2; 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  Following the above, readjudicate the 
Veteran's claims.  If any of the benefits 
sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


